DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The reasons for allowance of the claims are clear from the written record of prosecution.  Attention is specifically drawn to the amendments and arguments dated 07/22/2022 and 02/11/2022. As such, the reasons for allowance have been fully addressed and complied according to MPEP 1302.14(I).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stefanov (US 2021/0217799 A1) discloses imaging device comprising circuitry defining a first path for measuring charge and configured to non-destructively produce a signal representative of the charge generated in the pinned photodiode; circuitry defining a subsequent second path for measuring charge and configured to produce a signal representative of the charge generated in the pinned photodiode, and wherein the first and second paths have different conversion gain.
Ebihara et al. (US 2019/0246057 A1) discloses a method includes reading a first analog reference signal from a first storage node in a dual conversion gain pixel, and converting the first analog reference signal to a first digital reference signal using a comparator coupled to the dual conversion gain pixel.
Takane (US 2019/0020832 A1) discloses a solid-state imaging device capable of extending a dynamic range by combining a plurality of read-out signals. When combining the plurality of read-out signals, selects at least one signal which becomes necessary for the combination in accordance with a result of a comparison between at least one read-out signal among the plurality of read-out signals (high conversion gain signal HCG, low conversion gain signal LCG) with a threshold value.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/Examiner, Art Unit 2696   

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696